Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to 
1.	This action is in response to the application filed on 13 July 2021.
Claims 1-20 are presently pending for examination. 

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant employs broad language, which includes the use of word, and phrases, which have broad meanings in the art.  In addition, Applicant has not argued any narrower interpretation of the claim language, nor amended the claims significantly enough to construe a narrower meaning to the limitations.  As the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is forced to interpret the claim limitations as broadly as reasonably possible, in determining patentability of the disclosed invention.  Although the claims are 
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response, and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujaiaha et al., U. S. Patent No. 9762733 in view of Munro et al., U. S. Patent Publication No. 2016/0162456 and further in view of Barfield, JR. et al., U. S. Patent Publication No. 2015/0341297.

Regarding claim 1, Ramanujaiaha discloses a method comprising: gathering, by a processor, data related to communication between a plurality of users on one or more media platforms (see Ramanujaiaha, col. 1 line 65-col. 2 line 3 and col. 2 lines 52-57; context data is gathered from communication interactions); determining, by the 
Although Ramanujaiaha discloses the invention substantially as claimed, it does not explicitly disclose generating, by the processor and using the data, a model of the communication that reflects trends of the communication.
Munro teaches generating, by the processor and using the data, a model of the communication that reflects trends of the communication (see Munro, ¶ [0005], [0019] and [0043]). It would have been obvious to one of ordinary skill before the effective filling date of the invention to incorporate the teachings of Munro with that of Ramanujaiaha in order to develop more efficient models for switching communication modes among users and agents.
Although the combination of Ramanujaiaha and Munro disclose the invention substantially as claimed, they do not explicitly disclose regarding number of messages and a number of users of the plurality of users that are involved in the communication as well as a timing of the communication.


Regarding claim 2, Ramanujaiaha-Munro-Barfield teaches wherein the processor directs the current communication to the third user by generating a message for the first user to direct the current communication to the third user (see Ramanujaiaha, col. 18 lines 7-15).

Regarding claim 3, Ramanujaiaha-Munro-Barfield teaches wherein the processor directs the current communication to the third user by autonomously directing the current communication to the third user (see Ramanujaiaha, col. 12 lines 4-12).

Regarding claim 4, Ramanujaiaha-Munro-Barfield teaches wherein: the timing communication includes time delays between communication; and determining that the current communication is relatively less efficient than the potential communication includes determining that the model indicates that the current communication relates to 

Regarding claim 5, Ramanujaiaha-Munro-Barfield teaches wherein: the number of users includes average amounts of back-and-forth exchanges during communication; and determining that the current communication is relatively less efficient than the potential communication includes determining that the model indicates that the current communication relates to a relatively greater number of back-and-forth exchanges than the potential communication (see Ramanujaiaha, col. 24 lines 56-60, Munro, ¶ [0005] and Barfield, ¶ [0041]).

Regarding claim 6, Ramanujaiaha-Munro-Barfield teaches wherein: the number of users includes average numbers of eventual participating users within communication; and determining that the current communication is relatively less efficient than the potential communication includes determining that the model indicates that the current communication relates to a relatively greater number of eventual participating users within communication than the potential communication (see Ramanujaiaha, col. 2 lines 36-49 and Barfield, ¶ [0041]).

Regarding claim 7, Ramanujaiaha-Munro-Barfield teaches wherein the model does not include communication between the first user and the third user, the method further comprising: determining that the first user corresponds to a fourth user and the second user corresponds to the third user, and determining that the current communication is 

Regarding claim 8, Ramanujaiaha-Munro-Barfield teaches further comprising generating, by the processor, a report on one or more relatively less efficient communication trends identified using the model (see Ramanujaiaha, col. 8 line 64-col. 9 line 4).

Regarding claim 9, Ramanujaiaha-Munro-Barfield teaches wherein generating the model of the communication includes using natural language processing (NLP) techniques to determine that a first message from the first user to the second user relates to a second message from the second user to the first user (see Ramanujaiaha, col. 10 lines 12-16 and Munro, ¶ [0043]).

Regarding claim 10, Ramanujaiaha-Munro-Barfield teaches wherein generating the model includes using NLP techniques to determine that a first message from the first user to the second user relates to a second message from the second user to the third user (see Ramanujaiaha, col. 2 lines 52-57 and Munro, ¶ [0062]).

Regarding claim 11, Ramanujaiaha-Munro teaches wherein generating the model includes using NLP techniques to determine that a first message from the first user to 

Regarding claim 12, Ramanujaiaha discloses a system comprising: a processor; and a memory in communication with the processor, the memory containing instructions that, when executed by the processor, cause the processor to: gather data related to communication between a plurality of users on one or more media platforms (see Ramanujaiaha, col. 1 line 65-col. 2 line 3 and col. 2 lines 52-57; context data is gathered from communication interactions); determine, using the model, that a current communication between a first and second user of the a single one of the one or more media platform is relatively less efficient than a potential communication between the first user and a third user of the single one of the one or more media platforms (see Ramanujaiaha, col. 2 lines 36-49 and col. 10 lines 12-16; determination to switch to mode of communication medium is made based on metrics showing the more optimal communication mode); and direct, in response to determining that the current communication is relatively less efficient than the potential communication, the current communication to the third user (see Ramanujaiaha, col. 19 lines 16-20, col. 19 lines 33-41 and col. 12 lines 14-30; the user is rerouted to different medium that is more optimized and efficient).
Although Ramanujaiaha discloses the invention substantially as claimed, it does not explicitly disclose generate, and using the data, a model of the communication that reflects trends of the communication.

Although the combination of Ramanujaiaha and Munro disclose the invention substantially as claimed, they do not explicitly disclose regarding number of messages and a number of users of the plurality of users that are involved in the communication as well as a timing of the communication.
Barfield teaches user communication system in an online community comprising regarding number of messages and a number of users of the plurality of users that are involved in the communication as well as a timing of the communication (see Barfield, ¶ [0041] and [0047]-[0048]; the system analyzes the number of messages, users and timing of the communication in order to achieve successful responses). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Barfield with that of Ramanujaiaha-Munro in order to ensure successful social interactions among the members of the online community.

Regarding claim 13, Ramanujaiaha-Munro-Barfield teaches wherein directing the current communication to the third user includes generating a message for the first user to direct the current communication to the third user (see Ramanujaiaha, col. 18 lines 7-15).

Regarding claim 14, Ramanujaiaha-Munro-Barfield teaches wherein directing the current communication to the third user includes autonomously directing the current communication to the third user (see Ramanujaiaha, col. 12 lines 4-12).

Regarding claim 15, Ramanujaiaha-Munro-Barfield teaches wherein: the model includes time delays between communication; and determining that the current communication is relatively less efficient than the potential communication includes determining that the model indicates that the current communication relates to relatively longer time delays than the potential communication (see Ramanujaiaha, col. 17 lines 46-60, Munro, ¶ [0019] and Barfield, ¶ [0047-[0048]).

Regarding claim 16, Ramanujaiaha-Munro-Barfield teaches wherein: the number of messages includes average amounts of back-and-forth exchanges during communication; and determining that the current communication is relatively less efficient than the potential communication includes determining that the model indicates that the current communication relates to a relatively greater number of back-and-forth exchanges than the potential communication (see Ramanujaiaha, col. 24 lines 56-60, Munro, ¶ [0005] and Barfield, ¶ [0041]).

Regarding claim 17, Ramanujaiaha-Munro teaches wherein: the number of messages includes average numbers of eventual participating users within communication; and determining that the current communication is relatively less efficient than the potential 

Regarding claim 18, Ramanujaiaha-Munro-Barfield teaches wherein the model does not include communication between the first user and the third user, the memory further containing instructions that, when executed by the processor, cause the processor to: determine that the first user corresponds to a fourth user and the second user corresponds to the third user, and determine that the current communication is relatively less efficient than the potential communication includes determining that the model indicates that communication between the first user and the second user is relatively less efficient than communication between the fourth user and the third user (see Ramanujaiaha, col. 10 lines 12-16 and col. 19 lines 33-41).

Regarding claim 19, Ramanujaiaha discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: gather data related to communication between a plurality of users on one or more media platforms (see Ramanujaiaha, col. 1 line 65-col. 2 line 3 and col. 2 lines 52-57; context data is gathered from communication interactions); determine, using the model, that a current communication between a first and second user of a single one of the one or more the media platform is relatively less 
Although Ramanujaiaha discloses the invention substantially as claimed, it does not explicitly disclose generate, and using the data, a model of the communication that reflects trends of the communication.
Munro teaches generate, and using the data, a model of the communication that reflects trends of the communication (see Munro, ¶ [0005], [0019] and [0043]). It would have been obvious to one of ordinary skill before the effective filling date of the invention to incorporate the teachings of Munro with that of Ramanujaiaha in order to develop more efficient models for switching communication modes among users and agents.
Although the combination of Ramanujaiaha and Munro disclose the invention substantially as claimed, they do not explicitly disclose regarding number of messages and a number of users of the plurality of users that are involved in the communication as well as a timing of the communication.
Barfield teaches user communication system in an online community comprising regarding number of messages and a number of users of the plurality of users that are involved in the communication as well as a timing of the communication (see Barfield, ¶ 

Regarding claim 20, Ramanujaiaha-Munro-Barfield teaches wherein: the current communication is redirected to the third user by either generating a message for the first user to direct the current communication to the third user or autonomously directing the current communication to the third user; the timing communication includes time delays between communication, the number of messages includes average amounts of back-and- forth exchanges during communication, and the number of users includes average numbers of eventual participating users within communication (see Ramanujaiaha, col. 12 lines 4-12, col. 17 lines 46-60 and Barfield, ¶ [0041] and [0047]-[0048]); and determining that the current communication is relatively less efficient than the potential communication includes at least one of: determining that the model indicates that the current communication relates to relatively longer time delays than the potential communication (see Ramanujaiaha, col. 24 lines 56-60 and Munro, ¶ [0005]); determining that the model indicates that the current communication relates to a relatively greater number of back-and-forth exchanges than the potential communication (see Ramanujaiaha, col. 2 lines 36-49); and determining that the model indicates that the current communication relates to a relatively greater number of eventual .

Prior Art of Record
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
US20080227433A1: Discloses an interactive method, a user terminal and a communication system am provided for multimedia message services. The method comprises the steps of receiving a multimedia message from a server; generating a page displaying or playing the multimedia message at a user terminal, wherein one or more controllers are embedded into the displayed or played multimedia message and associations between said controllers are defined; and triggering at least one action event and performing a corresponding action in response to the operations of one or more controllers. A response message fed back to the server is automatically generated at the user terminal, and an optimized multimedia message interface is provided for the user, a local interaction and an interaction between the terminal and the back end service can be flexibly realized.
US9363223B2: Directed to techniques to optimize messages sent to a user of a social networking system. In one embodiment, information about the user may be collected by the social networking system. The information may be applied to train a model for determining likelihood of a desired action by the user in response to candidate messages that may be provided for the user. The social networking system may provide . 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444